Case 1:19-cv-10203-IT Document 56-1 Filed 08/22/19 Page 1 of 4




       Exhibit A
            Case 1:19-cv-10203-IT Document 56-1 Filed 08/22/19 Page 2 of 4




                              UNITED STATES DISTRICT COURT

                                             FOR THE

                               DISTRICT OF MASSACHUSETTS



 SONYA LARSON

                       Plaintiff,                             Civil Action
 v.
                                                              No. 1:19-cv-10203-IT
 DAWN DORLAND PERRY, et al.

                       Defendants.



                 AFFIDAVIT OF PLAINTIFF, SONYA LARSON
       IN SUPPORT OF HER OPPOSITION TO THE MOTION TO DISMISS OF
                   DEFENDANT, DAWN DORLAND PERRY


       I, Sonya Larson, on oath depose and state as follows:

       1.      I did a word count of the various letters under consideration. Dorland’s 2015

Letter is 381 words long and the three variations of the letters that I used in The Kindest are all

shorter. I used Microsoft WORD to calculate the number of words in The Kindest. According to

WORD, The Kindest contains 5,514 words.

       2.      On July 25, 2018, I became aware for the first time that both Audible and

Brilliance Audio published a draft version of The Kindest.

       3.      I gave Plympton the right to deal solely with Audible. Brilliance was never

authorized to publish my Short Story. I have since discovered that Audible and Brilliance are

both owned by Amazon. [See their respective websites at: https://www.audible.com/ and

https://www.brilliancepublishing.com/] Presumably, Audible allowed Brilliance to simultaneous
            Case 1:19-cv-10203-IT Document 56-1 Filed 08/22/19 Page 3 of 4




publish my Story. If this is what happened, Brilliance published an early version of The Kindest

without my permission or authority.

       4.      Audible also posted an early draft version of my Short Story on its website in

downloadable mp3 format and print-on-demand CD format. When I realized what happened,

which occurred in August 2016, I promptly instructed Audible to remove and replace the draft

version with the proper version of my Story. Audible did this but apparently only for the

downloadable mp3, but not for the print-on-demand CD. To further complicate this oversight,

either Audible did not notify Brilliance or Brilliance neglected to switch the proper version of

my Story for the one that should not have been posted. Of course, for her own self-serving

purposes, Dorland points out the similarities in her 2015 Letter with the letter from the

unauthorized Brilliance draft version of The Kindest.

       5.      I submitted a draft copy of The Kindest to Plympton, which Audible accepted for

publication as an audio story in December 2015. I promptly requested revisions to the

submission in May and July 2016. However, on August 3, 2016, by mistake, Audible posted the

draft version of the Short Story online instead of the updated version. When it did, I

immediately notified Audible about its mistake, and Audible replaced the draft copy with the

correct version. ASF then published an in-print version of the Story in August 2017, and an

electronic version in May 2018.

       6.      Dorland accused me of plagiarism starting in early June 2018. Dorland

complained to ASF and to the BBF on or around June 6, 2018, to Bread Loaf (and "other writing

conferences") on or around June 7, 2018, and to GrubStreet, my employer, on or around July 3,

2018. If Dorland did not find the Brilliance Audio version until August 2018, then Dorland had
            Case 1:19-cv-10203-IT Document 56-1 Filed 08/22/19 Page 4 of 4




no basis to accuse me of being a plagiarist, and certainly not in early June 2018, when she started

to make her hurtful accusations of plagiarism and later of copyright infringement.

       7.      I used the textbooks Naming the World and Other Exercises for the Creative

Writer, edited by Bret Anthony Johnston (Random House, 2008), when I was in graduate school

and I know that this is a widely used college and writer’s text.



       Signed under the pains and penalties of perjury this 22nd day of August 2019.

                                              /s Sonya Larson*
                                              __________________________
                                              Sonya Larson

       *I, Andrew D. Epstein, attorney for the above-named Plaintiff, certify that I have retained
in my files the original of this affidavit with Ms. Larson’s actual signature. The Document will
be made available to any party for inspection upon request.


                                              /s Andrew D. Epstein
                                              __________________________
August 22, 2019                               Andrew D. Epstein
